o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-133722-12 uil the honorable john d rockefeller iv united_states senate washington dc dear senator rockefeller this letter responds to your inquiry dated date in which you asked whether the irs changed the normal_retirement_age rules that apply to governmental plans as defined in sec_414 of the internal_revenue_code you wrote on behalf of your constituent who works in the -------------------------------------------------------------------- your constituent believes that the normal_retirement_age regulations will become effective on date and has some concerns about the impact the regulations will have on government employees we published the normal_retirement_age regulations the nra regulations in the federal_register as td fr on date the nra regulations generally require that a normal_retirement_age be an age that is not earlier than the earliest age that is reasonably representative of the typical retirement age for the industry in which the covered workforce is employed currently the nra regulations do not apply to governmental plans the irs and treasury_department are in the process of developing guidance that will address how the nra regulations apply to governmental plans we received comments in response to notice_2007_69 that raise concerns like those of your constituent about the potential impact that the nra regulations could have on government employees we understand the importance of this issue and our guidance will reflect our careful consideration of the feedback we received the irs and treasury_department recently issued notice_2012_29 copy enclosed which addresses some of your constituent’s concerns the notice provides that the irs and treasury_department anticipate issuing guidance that would clarify that governmental plans that do not provide for in-service distributions before age are not conex-133722-12 required to have a definition of normal_retirement_age we expect that this proposal will significantly limit the application of the nra regulations to governmental plans in addition notice_2012_29 further extends the effective date of the nra regulations for governmental plans the notice provides that we intend to change the effective date of the nra regulations for governmental plans to annuity starting dates that occur in plan years beginning on or after the later of date or a date that is at least months after the final regulations are published governmental plans may rely on notice_2012_29 for the extended effective date therefore your constituent may inform his or her employees that the nra regulations will not apply to governmental plans in i hope this information is helpful if you have any questions please call me at ------------- ------------- or -------------------- at -------------------- sincerely victoria a judson division counsel associate chief_counsel tax exempt government entities enclosure notices i r b and 2009_46_irb_629 extended the effective date of the nra regulations for governmental plans to date
